Citation Nr: 1528800	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as secondary to ionizing radiation exposure in service.

2.  Entitlement to service connection for dental condition, including as secondary to ionizing radiation exposure in service.

3.  Entitlement to service connection for residuals of a tonsillectomy, including as secondary to ionizing radiation exposure in service.

4.  Entitlement to service connection for residuals of prostate cancer, including as secondary to ionizing radiation exposure in service.

5.  Entitlement to service connection for residuals of removal of the gallbladder, including as secondary to ionizing radiation exposure in service.

6.  Entitlement to service connection for a skin condition, including as secondary to ionizing radiation exposure in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above-listed service connection claims.  The matter has otherwise been adjudicated by the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2015 hearing, the Veteran and his representative indicated on the record their intent to withdraw the claims for entitlement to service connection for headaches, a dental condition, and residuals of a tonsillectomy.

2.  Prostate cancer is not etiologically related to service, including exposure to ionizing radiation in service.

3.  Residuals of gallbladder removal are not etiologically related to service, including exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claims for service connection for headaches, a dental condition, and residuals of a tonsillectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2014).

3.  The criteria for service connection for residuals of gallbladder removal have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

During the April 2015 videoconference hearing before the Board, the Veteran stated on the record that he was withdrawing from this appeal his claims of entitlement to service connection for headaches, a dental condition, and residuals of a tonsillectomy.  See Hearing Transcript at 10.  The hearing has been transcribed, i.e., reduced to writing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's hearing testimony is now in writing, and the transcript lists his name and claim number and clearly expresses his withdrawal of the claims for headaches, a dental condition, and residuals of a tonsillectomy.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for their withdrawal from appellate consideration.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated August 2010 and October 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and many of the identified private treatment records have been obtained and associated with the claims file.  Additional private records were identified but no longer available.  See October 2012 Correspondence.  VA also obtained radiation dose estimates and an opinion from the Director of the Environmental Agents Service in accordance with the regulations regarding claims based on ionizing radiation exposure.  VA's duty to assist with respect to obtaining relevant records and an opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Veteran is claiming service connection for residuals of prostate cancer, and service connection gallbladder removal (cholecystectomy).  Private treatment records reflect a diagnosis of prostatic adenocarcinoma and subsequent prostatectomy in September 2006, as well as cholecystitis and a cholecystectomy in September 2004.  Therefore, element (1) of service connection has been met for both disabilities.  

He has not alleged that these conditions or associated symptoms manifested during service, and the Veteran's service treatment records do not support such a finding.  Rather, the Veteran contends that his conditions are the result of exposure to ionizing radiation during service.  Service records include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, which documents that the Veteran was exposed to 0.015 rem of "skin dose" and 0.070 rem of gamma and x-rays.  Therefore, element (2) of service connection has also been satisfied.

The remaining question is whether the Veteran's current conditions are the result of this radiation exposure in service.  Certain conditions are presumed to be service-connected when they manifest in "radiation-exposed veterans."  38 C.F.R. § 3.309(d)(1), (2).  However, prostate cancer is not among the listed conditions.  Cancer of the gallbladder is a condition presumed to be service-connected in a radiation-exposed veteran, but this Veteran has not been diagnosed with gallbladder cancer.

Moreover, the term "radiation-exposed veterans" applies only to veterans who participated in specific radiation-risk activities, including onsite participation in a test involving atmospheric detonation of a nuclear device; certain service in or near Hiroshima or Nagasaki, Japan; service on the grounds of a gaseous diffusion plant in Paducah, Kentucky; service in the area identified as K25 at Oak Ridge, Tennessee; service on Amchitka Island, Alaska; and service that would qualify for inclusion as a member of the Special Exposure Cohort if performed as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).  The Veteran has not alleged, and his records do not reflect, that his service included any of the above circumstances.  Therefore, he is not a "radiation-exposed veteran" within the meaning of the regulations, and the associated presumptions are not applicable.


A.  Prostate Cancer

Nevertheless, if the Veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, any cancer, including prostate cancer, is considered a radiogenic disease.

In claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Here, a May 2011 report from the Naval Dosimetry Center confirms that the Veteran had a shallow dose equivalent of 0.015 rem, and a deep dose Equivalent of 0.070 rem.

If a veteran was exposed to ionizing radiation and subsequently develops prostate cancer 5 or more years after exposure, the claim is to be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(b), (c).  Here, on behalf of the Under Secretary, the Director of the Environmental Agents Service provided a July 2011 opinion.  The opinion cited to a position statement from the Health Physics Society, which stated that, in cases of exposure below 5 to 10 rem (including occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  Given the Veteran's skin dose exposure of 0.015 rem and gamma and x-ray dose of 0.070 rem, it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure from military service.

There is no competent medical opinion to refute this conclusion, or to otherwise suggest that prostate cancer is etiologically related to ionizing radiation exposure in service.  The Board has considered the Veteran's own assertion that his prostate cancer is related to radiation exposure in service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, service connection for prostate cancer is not warranted.

B.  Gallbladder Removal

As noted above, the Veteran has not been diagnosed with gallbladder cancer, and there is no other gallbladder condition listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Developing a radiogenic disease is one of the requirements for claims adjudicated under 38 C.F.R. § 3.311.  If a veteran has not developed a radiogenic disease, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no competent medical opinion attributing the Veteran's cholecystitis and subsequent cholecystectomy to service, and as discussed above, the Veteran's own statements to that effect are not competent medical evidence.

As a result, element (3) of service connection, a nexus between the Veteran's gallbladder condition and radiation exposure in service, has not been met, and service connection must therefore be denied.



ORDER

The claims for service connection for headaches, a dental condition, and residuals of a tonsillectomy are dismissed.

Service connection for prostate cancer is denied.

Service connection for residuals of gallbladder removal is denied.


REMAND

With respect to the Veteran's claimed skin condition, additional development is necessary prior to adjudicating the claim.

The Veteran underwent a VA examination in May 2011.  The examination report indicates that the Veteran reported developing scars of the chest and right arm in 1968 after "injury" from nuclear exposure in service.  The examiner noted that the Veteran's 1966 physical exam revealed no skin lesions, but that examinations in 1968 and 1970 revealed scars of the skin.  Following a physical examination, the Veteran was diagnosed with keloids on the chest, upper right arm, and right posterior shoulder, which the examiner stated began in 1968 and were most likely the result of "injuries" received while on active duty.  Additional keloids above and below the umbilicus were identified as being of recent origin.

Service treatment records do not reflect diagnosis of keloids at any time during service.  The Veteran's August 1966 enlistment examination was normal.  A May 1968 examination only noted a vaccination scar on the upper left arm (VSULA).  A December 1970 separation examination noted moderate acne vulgaris with hyperpigmented scarring on the back and chest.  Notably, the Veteran was also treated for tinea versicolor on the back in June 1968.

Given the above, the examiner's opinion is unclear.  The examiner attributed the diagnosed keloids to "injuries" received in service, but the only "injury" noted in the examination report was the Veteran's radiation exposure, and the Veteran has since denied receiving any cuts or other similar injuries during service.  See July 2012 Statement.  Skin cancer is a radiogenic disease, but the Veteran has not been diagnosed with that condition.  If the examiner is suggesting that the Veteran's keloids are attributable to radiation exposure in service, further explanation is required.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998)(the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Similarly, the examiner must clarify the relationship, if any, between the currently diagnosed keloids and tinea versicolor diagnosed in 1968, or acne vulgaris diagnosed at separation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The issue of service connection for a skin condition must therefore be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who conducted the May 2011 VA skin examination.  The examiner must address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed chest, upper right arm, and right posterior shoulder keloids are etiologically related to acne vulgaris diagnosed during the Veteran's December 1970 separation examination?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed chest, upper right arm, and right posterior shoulder keloids are etiologically related to tinea versicolor diagnosed in June 1968?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed keloids are etiologically related to ionizing radiation exposure in service?

Although the examiner must review the claims file, her attention is drawn to the following:

a.  An August 1966 enlistment examination noted no skin abnormalities.

b.  A May 1968 examination noted a vaccination scar of the upper left arm (VSULA) and no other abnormalities.

c.  In June 1968, the Veteran was diagnosed with tinea versicolor on his back.

d.  A December 1970 separation examination diagnosed moderate acne vulgaris with hyperpigmented scarring on back and chest.

e.  A July 2011 opinion from the Director of the Environmental Agents Service stated that the risks of health effects from the Veteran's level of ionizing radiation exposure are either too small to be observed or are nonexistent.

The examiner must provide explanatory rationale for the opinion, citing to specific evidence in the file when necessary to support conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying she cannot respond will not suffice.

If the May 2011 VA examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a full examination is necessary to provide the requested opinions, one should be scheduled.

2.  Review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


